Case 1:18-cv-00950-LO-JFA Document 520 Filed 10/22/19 Page 1 of 2 PageID# 23232




            Request for Authorization to bring electronic device(s) into the
            United States District Court for the Eastern District of Virginia
          The following named pcrson(s) is authorized to bring the below described
   electronic device(s) into the United States District Court for the Eastern District of
   Virginia on the date(s)specified:
                                      Thomas M.Buchanan; Michael S. Elkin; Jennifer A. Golinveaux;
          Authorized Person(s):       Thomas Patrick Lane: Diana Hughes Leiden; Andv Cepregi




                                       Laptop computers for slide presentation and necessar>"
            Electronic Device(s):      accessories and connections.




            Purpose and Location       Room lUOO; use oT"courtroom video monitors for
            OfUse:                     slide presentation during summary judgment hearing

            Case No.:                  I:18-cv-00950-LO-JFA

                                       Sony Music Entertainment et al v. Cox Communications, Inc. et
            Case Name:                 al.


            Date(s)Authorized:         10/24/19


            IT Clearance Waived:                .(Yes)             .(No)

                                       APPROVED BY:



    Date:                                    T i-

                                                                'istrate/Bankruptcy Judge
                                       Uuitod Sluics Di.itnct
    A copy of this signed authorization must be presented upon entering the courthouse.


   IT Clearance:
                                 IT Staff Member                                Date(s)


   IT clearance must be completed, unless waived, before court appearance.
Case 1:18-cv-00950-LO-JFA Document 520 Filed 10/22/19 Page 2 of 2 PageID# 23233
